Citation Nr: 0016724	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-02 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1988.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD.  


FINDING OF FACT

The record does not include a competent diagnosis of PTSD.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has appealed the denial of service connection 
for PTSD.  According to 38 U.S.C.A. § 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be answered in all cases is whether 
the claim is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Service connection for post-traumatic stress disorder 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (presumed to include the 
adequacy of the post-traumatic stress disorder symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  According to 
38 C.F.R. § 4.125 (1999), if the diagnosis of a mental 
disorder does not conform to the DSM-IV or is not supported 
by the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for PTSD.  Specifically, while 
the veteran has asserted that he has PTSD, the record does 
not include competent evidence of a diagnosis for PTSD by a 
medical professional.  Therefore, a current PTSD disability 
has not been established.  In the absence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the veteran claims to have PTSD, as a layman he is 
not competent to offer opinions on medical causation or 
diagnosis and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  At his personal hearing 
in 1999, the veteran testified that his doctors have 
diagnosed him with PTSD; however, the VA outpatient and 
hospital records show only a diagnosis of major depression.  
While a notation of "? PTSD" is shown on a VA outpatient 
treatment record in May 1998, there is no evidence of a 
confirmed PTSD diagnosis or that PTSD has been diagnosed in 
conformance with the DSM-IV.  The veteran's own assertions do 
not constitute competent evidence of a PTSD diagnosis and do 
not serve to establish a well grounded claim.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The Board also notes that the veteran did not serve in 
combat, and therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) are not applicable.  

Parenthetically, the Board notes that the record establishes 
that major depression was diagnosed many years after 
separation from service.  However, major depression was not 
identified during service and no professional has attributed 
the post-service diagnosis to any incident of service.  The 
record also establishes that the veteran complained of 
depression or excessive worry, frequent trouble sleeping, and 
nervous trouble on a report of medical history for a medical 
board examination.  However, the examiner determined that the 
veteran was psychiatrically normal and his complaints were 
attributed to situational anxiety.  A chronic anxiety 
disorder was not identified at that time and a chronic 
anxiety disorder has not been identified since service.  
Furthermore, no examiner has attributed any post-service 
psychiatric diagnosis to the veteran's in-service complaints.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
January 1999 Statement of the Case, in which the veteran was 
notified of the duty to submit a well grounded claim and the 
elements thereof.  The record also indicates that at the time 
of his personal hearing, the veteran was encouraged to submit 
additional evidence and he was provided with an additional 60 
days to do so, thus complying with 38 C.F.R. § 3.103 (1999).

The appellant's representative has requested that if the 
Board concludes that the appellant's claim is not grounded, 
the Board ensure that the RO comply with the provisions of 
M21-1 which require full development of all claims prior to 
the well grounded determination.  In Morton v. West, 12 Vet. 
App. 477 (1999), the Court held that the cited manual 
provisions were in direct contravention of the command of 38 
U.S.C.A. 5107, and the manual provisions are thus void.

Finally, because the Board will not reach the merits of the 
appellant's claim, the Board will not address the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 6 
Vet. App. 462, 464 (1994) in the context of a well-grounded 
claim the benefit-of-the-doubt doctrine applies to the 
adjudication of the merits of a claim; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

For the reasons stated above, the Board finds that there is 
no competent evidence that the veteran has PTSD.  As such, 
the requirements for a well grounded claim have not been 
satisfied, and therefore, the claim is denied.


ORDER

Service connection for PTSD is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

